Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-14, 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claims 1 and 12, the previously indicated allowable subject matter of claims 3 and 15 was placed into independent claim form. 
As for claim 1, the prior art fails to teach or disclose 
a housing aligned around a longitudinal axis and having a front, rear, top and bottom
a hollow tube having a proximal end attached to the front of the housing and extending from the housing to a distal end;
an LED lamp with a circuit affixed within the distal end of the hollow tube and adapted to iluminate a target area proximate to the distal end of the hollow tube;
a first wedge coupled to the bottom of the housing with first channel oriented parallel with the longitudinal axis adapted to accept at least one arm of a pair of tweezers for operation of the pair of tweezers in the target area
a second wedge coupled to the bottom portion of the housing and positioned to the rear of the first wedge, the second wedge having a second channel oriented in parallel with the longitudinal axis and aligned with the first channel, wherein the second channel is sized to accommodate rear portion of the pair of tweezers
magnet affixed to the first channel of the first wedge for magnetically holding the at least one arm of the pair of tweezers in place within the first channel.
As for claim 12, the prior art fails to teach an apparatus, comprising:
a flexible hollow tube attached to and extending from a front portion of a housing 
an LED lamp & circuit for emitting at/near UV-A wavelengths affixed within a distal end of the flexible hollow tube;
a first wedge affixed to a bottom portion of the housing and adapted to receive and hold a pair of tweezers for operation in a target area proximate to the distal end of the flexible hollow tube
a second wedge affixed to the bottom portion of the housing in alignment with the first. wedge, the second wedge adapted to receive and hold a rear portion of the pair of tweezers and coupled to the track and movable along the track.
The closest prior art found as Maijer WO 2009/137941 in view of Bulka US 20030070998.
Maijer teaches an apparatus (Fig. 9-10, para. (0029-0030) comprising: a housing aligned around a longitudinal axis and having a front, rear, top and bottom (proximal, larger diameter portion of body 211 having front, adjacent shoulder}, rear, top, and bottom, Fig. 9-10, para. 0030); a hollow tube (shoulder section of body 211, Fig. 8-10, para 0030 having a proximal end attached to the front of the housing (proximal end attached to proximal, larger diameter tubing, Fig. 9-10) and extending from the housing to a distal end (distal end of shoulder, Fig 9-10; an LED lamp affixed within the distal end of the hollow tube (LED 218, Fig. 10, para. 0030 and adapted to illuminate a area proximate to the distal end of the hollow tube (LED 218 directs light through light guide 216 to lens 242 for directing the light, Fig. 10, para. 0030); a circuit affixed with the housing (push-button switch 226 together with batteries 224 connected in series and light platform 220, Fig. 19, para. (0026) and configured and connected to drive the LED lamp (pressing the push button switch would power the LED 216, Fig. 10. para. 0030); a first wedge coupled to the bottom of the housing (clip 70 coupled to body 211, Fig. 9-10, para. 0030) and having a first channel oriented in parallel with the longitudinal axis (having inlet 73, Fig. 2, para. 0025) wherein the first channel is adapted to accept at least one arm of a pair of tweezers for operation of the pair of tweezers in the target area (see inlet 73 that is dimensioned in shape and size ta receive the non-working end 12 of the tweezers 10, Fig. 2, para. 0025).
Bulka teaches a magnet affixed to a first channel of a first wedge (magnetic fastener cap 2 has a permanent magnet 13 enclosed within cavity 14 of cap 16, Fig. 2, para. 0020) for magnetically holding at least one arm of a pair of tweezers in place within the first channel (fastener cap slipped onto the end of tweezers 7, Fig. 1, para. 0018); when the magnetic fastener cap is attached to a handle of (the tweezers) it holds the (the tweezers) with magnetic attraction, Abstract). 
However, the prior art fails to teach or render obvious a second wedge affixed to the bottom portion of the housing in alignment with the first. wedge, the second wedge adapted to receive and hold a rear portion of the pair of tweezers and coupled to the track and movable along the track.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANG ‘840 and BURKE ‘900 disclose tweezer devices with UV curing similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875